United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-65
Issued: March 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 15, 2013 appellant filed a timely appeal of the August 15, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

With his appeal, appellant submitted additional evidence. However, the Board may not consider new evidence
on appeal; see 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On September 6, 2012 appellant, then a 54-year-old air traffic control specialist, filed a
traumatic injury claim alleging that on September 4, 2012 he slipped while descending a
stairwell at work and fell on to his left side causing injury to his back and left knee. He did not
stop work.
Appellant was treated by Dr. Michael Jordan, a Board-certified orthopedic surgeon and
employing establishment physician, on September 10, 2012 for low back pain with numbness
radiating down his leg. He reported that appellant’s symptoms began on September 4, 2012
when he fell down stairs. Dr. Jordan noted physical findings of full range of motion of the
lumbar spine except on flexion, weakness of dorsiflexor on heel walking, positive straight leg
raises on the left, decreased sensation at L5 dermatome with weakness on the left side, with
trigger points in the left lumbar erectors and piriformis. He recommended ice, stretching and
exercise and returned appellant to work without restrictions.
Appellant was treated by Dr. Jason T. Swinton, a chiropractor, from September 10, 2012
to February 7, 2013 for low back pain and sciatica. Dr. Swinton noted findings of intersegmental
dysarthria at T4 to 12, L1-4 and S1. He diagnosed intersegmental dysarthria and performed
manipulation, electrical stimulation, moist heat and ice. In an October 3, 2012 attending
physician’s report, Dr. Swinton noted that appellant fell down stairs. He diagnosed sciatica and
noted with a checkmark “yes” that appellant’s condition was caused or aggravated by an
employment activity.
On September 27, 2012 appellant saw Dr. Robert Little, a Board-certified orthopedic
surgeon, for a left knee injury following a work accident. He reported working as an air traffic
controller and that on September 4, 2012 while descending a spiral staircase he slipped and
twisted his left knee and fell landing on his right elbow and back. Dr. Little noted that the left
knee continued to be symptomatic with pain and swelling. He noted examination findings of
effusion of the left knee with tenderness in the medial side of the knee and laxity with positive
Lachman’s test on the left. Left knee x-rays revealed joint effusion. Dr. Little diagnosed torn
anterior cruciate ligament and medial meniscus. On October 8, 2012 he noted a left knee
magnetic resonance imaging (MRI) scan revealed degeneration of the posterior horn without
discreet tearing, joint effusion with synovitis. In a December 3, 2012 report, Dr. Little noted that
appellant’s left knee work injury was stabilizing with improvement. He noted some residual left
knee tenderness and stable collateral and cruciate ligaments. Dr. Little continued conservative
treatment and full employment. On January 18, 2013 he treated appellant for left knee pain
status post fall down steps at work on September 4, 2012. Appellant reported that his knee was
stable without pain, catching or give away. Dr. Little noted no tenderness of the left knee with
good range of motion. He noted that appellant made improvement with treatment, rest and
exercise and recommended follow up in three months. An October 4, 2012 left knee MRI scan
showed a large joint effusion consistent with nonspecific synovitis, moderate focal degenerative
changes with no meniscal tear.
In a March 19, 2013 letter, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case and the claim was administratively handled to allow
limited medical payments without adjudicating the merits of the claim. It advised that, because

2

his medical bills exceeded $1,500.00, his claim would be formally adjudicated. OWCP asked
that appellant submit a comprehensive medical report from his treating physician which included
a reasoned explanation as to how the specific work factors or incidents contributed to his claimed
back and left knee injury.
Appellant submitted an April 3, 2013 report from Dr. Swinton who treated him for low
back and left knee pain. Appellant reported slipping and falling down stairs at work on
September 4, 2012 which resulted in trauma, low back pain, left knee and right elbow pain and
numbness and weakness in the left lower extremity. Dr. Swinton noted subluxations at L5-S1
and the left sacroiliac joint found through palpation. He diagnosed sciatic neuritis and lumbago
and opined that the traumatic force which occurred as a result of the fall was the cause of the
injury.
In a decision dated April 22, 2013, OWCP denied appellant’s claim on the grounds that
the evidence submitted was insufficient to establish that the claimed medical condition was
causally related to work events.
On May 14, 2013 appellant requested reconsideration. He submitted reports from
Dr. Little dated September 27, 2012 to January 18, 2013, previously of record. In new reports
dated January 17 to March 25, 2013, Dr. Little treated appellant for left shoulder pain related to
an injury sustained in Aruba. In an April 9, 2012 report, he noted that appellant worked as an air
traffic controller and on September 4, 2012 sustained a work-related fall down steps and twisted
his left knee, right elbow and back. Dr. Little noted an MRI scan revealed synovitis and
chondromalacia. He opined “I do believe that there is a causal relationship from the fall with the
patient’s current symptoms and diagnoses.” In an April 19, 2013 report, Dr. Little noted treating
appellant conservatively for a work injury to his left knee with residual deficits. He opined that
appellant reached maximum medical improvement and had 15 percent impairment of the left
knee.
In a May 6, 2013 report, Dr. Swinton treated appellant for low back pain and sciatica
secondary to subluxations at L4-5. He advised that an x-ray revealed a grade 1 spondylolisthesis
as a result of a fall which met the definition of subluxation. Dr. Swinton opined that appellant’s
fall caused injury to his lumbar spine resulting in spondylolisthesis. He noted objective findings
of subluxation at L4-5, trigger points and weakness in the tibialis on the left. Dr. Swinton noted
x-ray documentation of subluxation which revealed spondylolisthesis, misalignment at L4-5 due
to spondylolisthesis, reduced range of motions found in the lumbar spine, trigger points and
palpatory pain. He attached a copy of a May 3, 2013 lumbar spine x-ray performed on his behalf
which showed significant degenerative spine disease at L4-L5 with grade 1 spondylolisthesis.
In a decision dated August 15, 2013, OWCP denied modification of the decision dated
April 22, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation

3

of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is not disputed that appellant slipped and fell on to his left side while descending a
stairwell on September 4, 2012. However, appellant has not submitted sufficient medical
evidence to establish that his diagnosed degeneration of the posterior horn of the left knee
without discreet tearing, joint effusion with synovitis and chondromalacia of the left knee, spinal
subluxation and spondylolisthesis were causally related to the September 4, 2012 work incident.
On April 22, 2013 OWCP advised appellant of the type of medical evidence needed to establish
his claim. Appellant did not submit a rationalized medical report from a physician sufficiently
explaining how the incident caused or aggravated a diagnosed medical condition.
In an April 9, 2013 report, Dr. Little noted that appellant fell at work on September 4,
2012, twisted his left knee and landed on his right elbow and back. He diagnosed synovitis and
chondromalacia and opined, “I do believe that there is a causal relationship from the fall with the
patient’s current symptoms and diagnoses.” Similarly, in an April 19, 2013 report, Dr. Little
noted treating appellant for a work-related injury to his left knee. In a September 27, 2012
report, he noted treating appellant for a left knee injury subsequent to a work-related accident.
Appellant related his workplace slip and fall on stairs on September 4, 2010 in which he twisted
his left knee and landed on his right elbow and back. In reports dated October 8, 2012 to
January 18, 2013, Dr. Little noted diagnostic test findings and indicated that appellant’s workrelated knee injury was stabilizing.

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

The Board finds that, although he provided some support for causal relationship,
Dr. Little’s opinion is of limited probative value as he did not provide medical rationale
explaining the basis of his conclusory opinion regarding the causal relationship between
appellant’s diagnosed condition and the September 4, 2012 work incident.6 Dr. Little did not
explain how falling down steps would have caused or aggravated the diagnosed conditions or
why such condition would not be due to any nonwork factors such as age-related degenerative
changes. Therefore, these reports are insufficient to meet appellant’s burden of proof. Other
reports from Dr. Little noted appellant’s treatment for left shoulder pain related to an injury
sustained in Aruba which are not relevant to the current condition.
Appellant also submitted reports from Dr. Swinton, a treating chiropractor. In a May 6,
2013 report, Dr. Swinton noted treating appellant for low back pain, sciatica secondary to
subluxations at L4-5. He noted an x-ray report revealed a grade 1 spondylolisthesis as a result of
his fall which met the definition of subluxation.7 Dr. Swinton opined that appellant’s fall caused
his lumbar spine injury. In an April 3, 2013 report, appellant reported the slip and fall at work on
September 4, 2012 and Dr. Swinton noted subluxations at L5-S1 and the left sacroiliac joint and
diagnosed sciatic neuritis and lumbago. Dr. Swinton opined that the traumatic force which
occurred as a result of the fall caused the injury. Although he supported causal relationship, he
did not provide medical rationale explaining the basis of his opinion regarding the causal
relationship between appellant’s diagnosed conditions and the work incident. Dr. Swinton failed
to sufficiently explain how slipping and falling down stairs would cause the diagnosed
subluxations at L4-5. In an October 3, 2012 attending physician’s report, he checked a box
“yes” that appellant’s condition was caused or aggravated by work activity. However, the Board
has held that an opinion on causal relationship which consists only of a physician checking “yes”
to a medical form report question on whether the claimant’s condition was related to the history
given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.8 Other reports from
Dr. Swinton also do not sufficiently explain how the September 4, 2012 work incident caused or
aggravated a spinal subluxation.
In his September 10, 2012 report, Dr. Jordan saw appellant for low back pain with
numbness radiating down his leg. Appellant related that his symptoms began when he fell down
stairs on September 4, 2012. Dr. Jordan noted findings and diagnoses but he did not specifically
indicate whether the September 4, 2012 work incident caused or contributed to appellant’s
diagnoses. Thus, this report is insufficient to establish the claim.9 Likewise, other medical
reports of record are insufficient to establish the claim as they do not support that the
September 4, 2012 work incident contributed to appellant’s diagnoses.
6

See T.M., Docket No. 08-975 (issued February 6, 2009).

7

As Dr. Swinton diagnosed subluxation at L4-5 based on a May 3, 2013 x-ray, he is a physician as defined under
FECA. See Mary A. Ceglia, 55 ECAB 626 (2004); 5 U.S.C. § 8101(2).
8

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006); Lucrecia M. Nielson, 41 ECAB 583,
594 (1991).
9

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

5

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.10 Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.11

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

OWCP, on December 11, 2013 and February 6, 2014, issued decisions denying modification of its denial of
appellant’s claim. Appellant appealed his claim to the Board on October 15, 2013 and the Board obtained
jurisdiction over the matter at that time. Therefore, these OWCP decisions are null and void as the Board and
OWCP may not simultaneously have jurisdiction over the same case. See Arlonia B. Taylor, 44 ECAB 591 (1993);
Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the August 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

